UNITED STATES DISTRICT COURT

MIDDLE DISTRICT OF LOUISIANA

UNITED STATES OF AMERICA CRIMINAL ACTION
VERSUS
DAMOND REYNARD LOCKETT NO. 20-00091-BAJ-RLB

RULING AND ORDER
Before the Court is Defendant's Motion to Suppress (Doc. 19). The
Government opposes the Motion. (Doe. 27). The Court conducted a hearing on the
matter. (Doc. 28). For the reasons stated herein, the Motion is DENIED.

IL BACKGROUND

On November 19, 2020, the Federal Grand Jury returned a three-count
Indictment against Defendant Damond Reynard Lockett. See (Doc. 1). Count One
charges Defendant with knowingly and intentionally possessing with intent to
distribute 100 grams or more of a mixture and substance containing a detectable
quantity of herein, a Schedule I controlled substance, and fentanyl, a Schedule II
controlled substance, in violation of 21 U.S.C. § 841(a)(1). Ud. at 1). Count Two
charges Defendant with knowingly possessing a firearm in furtherance of a drug
trafficking crime in violation of 18 U.S.C. § 924()(1)A)@). Ud.). Count Three charges
Defendant with knowingly possessing a firearm as a convicted felon in violation of
18 U.S.C. § 922(¢)(1). Ud. at 2).

On April 20, 2020, Agent Chad Felps, an officer of the East Baton Rouge

Sherriffs Office Narcotics Division, applied for a search warrant (the “Ping Warrant”)

 

 
to track Defendant’s cell phone geographical location information.! (Doc. 19-2, p. 2).
Specifically, Felps requested the “prospective location information of the cell phone
continuously, in real time including nights, Sundays and holidays during the time
period authorized by the warrant within the contiguous United States of America
when in use, for a period of thirty days.” (Id.). In support, the affiant alleged that
(1) Defendant was the subject of an ongoing, large-scale narcotics investigation; (2) a
confidential informant (“CI”) provided “detailed” information about Defendant;
(3) the CI purchased “large quantities of crack and cocaine” directly from Defendant,
and; (4) the CI provided a phone number that Defendant allegedly utilized to conduct
illegal drug transactions. (Doc. 19-2, p. 3). The affiant does not provide a date on
which the CI allegedly purchased narcotics from the Defendant.

The judge issued the warrant and authorized “Felps or any other qualified law
enforcement officer... to electronically seize, search, tabulate and make return
thereof according to law the geographical location information of [Defendant's]
cellular phone number.” (Doc. 19-2, p. 4). Three days later, on April 23, 2020, Felps
applied for a second warrant (the “GPS Warrant”), this time to install a tracking

device on Defendant’s vehicle. (Doc. 19-2, p. 7-11). The affidavit supporting the

 

! According to the Electronic Frontier Foundation:
A cell phone’s location, whether stationary or moving, can be tracked through
cell site location information (CSLI) or global positioning system (GPS) data.
CSLI, which is also referred to as cell phone location tracking, refers to
information cell phones convey to nearby cell towers. . . . In addition to the data
a cell phone regularly relays to cell phone towers, a cell phone may be ‘pinged’
to force it to reveal its location to the carrier.
ELECTRONIC FRONTIER FOUNDATION, Cell Siie Location Information, (last revised
Mar. 28, 2019), https:/Awww.eff.org/document/cell-phone-location-information-one-pager.

2

 
warrant application indicated that on April 22, 2020, officers were able to track
Defendant’s cellphone to “the area of Starring Ln. and Bayou Fountain Blvd.”
(Doc. 19-2, p. 8). After searching the area, officers found a car matching the
description of Defendant's vehicle given by the CI, and determined that it was, in fact,
Defendant’s car. (Id.). Based on the affidavit, which was replete with information
obtained from the physical, electronic, and digital surveillance of Defendant, the
judge approved the application for the GPS Warrant. (Doc. 19-2, p. 11).

A week later, Felps was approved for two “no-knock”? search warrants to
search two residences that officers allegedly saw Defendant enter because of their
surveillance. (Doc. 19-2, p. 14-26). At the first residence, officers found “a firearm,
marijuana, and four and a half amphetamine pills.” (Doc. 19-1, p. 5). At the second
residence, officers found “two firearms, narcotics, digital scales, and packing
material.” (fd.).

In the instant Motion, Defendant seeks to suppress the evidence seized as a
result of the allegedly deficient series of warrants procured by officers. (Dec. 19-1,
p. 1). Defendant argues that the affidavit supporting the initial Ping Warrant did not
provide the issuing judge with sufficient information to establish probable cause.
(Doc. 19-1, p. 10). Therefore, because the Ping Warrant was deficient, Defendant
contends that all subsequent warrants based on information derived from the Ping

Warrant should be suppressed as “fruit of the poisonous tree.” (d.). The Government

 

2 A “no knock” warrant is a warrant in which law enforcement officers request advance
permission to dispense with the Fourth Amendment's knock-and-announce requirement
when executing a search warrant.

 
counters that the affidavits supporting all warrants obtained during the investigation
of Defendant adequately articulated the requisite probable cause to justify the
issuance of the warrants. (Doc. 27, p. 1). In the alternative, the Government asserts
that the affidavit supporting the Ping Warrant was “not so lacking in indicia of
probable cause as to render official belief in its existence entirely unreasonable,” and
therefore the good-faith exception applies. (Doc. 27, p. 1-2).

Il. LEGAL STANDARD

The Fourth Amendment provides that “no warrants shall issue, but upon
probable cause, supported by oath or affirmation, and particularly describing the
place to be searched, and the persons or things to be seized.” U.S. Const. amend. [V.
The task of the issuing judge is simply to make a practical, common-sense decision
whether, given all the circumstances set forth in the affidavit before her, including
the “veracity” and “basis of knowledge” of persons supplying hearsay information,
there is a fair probability that contraband or evidence of a crime will be found in a
particular place. Illinois v. Gates, 462 U.S. 218, 238 (1983). The duty of a reviewing
court is simply to ensure that the judge had a “substantial basis for .. . conclud[ing]”
that probable cause existed. fd. at 238-239.

“A court generally will not second guess the [issuing judge’s] determination
regarding the existence of probable cause in granting a search warrant.”
United States v. Trejo, 492 F. Supp. 2d 659, 674 (W.D. Tex. 2007), aff'd,
378 FI. App'x 441 (5th Cir. 2010). “Instead, [an issuing] judge's determination on
probable cause is given great deference by the reviewing court.” Jd. Gnternal

quotations and citations omitted).

 

 
ill. ANALYSIS

A. The Fourth Amendment’s Probable Cause Standard and Good
Faith Exception

To determine if an affidavit provides probable cause, it must merely raise “a
‘fair probability’ or a ‘substantial chance’ that criminal evidence will be found in the
place to be searched.” United States v. Morton, 984 F.3d 421, 425 (5th Cir. 2021)
(Morton J) (citing Safford Unified Sch. Dist. No. 1 v. Redding, 557 U.S. 364, 371
(2009)).3 Here, officers sought a warrant to search Defendant’s geolocation. The
United States Court of Appeals for the Fifth Circuit noted in United States v.
Beaudion that the general “reasonableness” requirement of the Fourth Amendment,
which “requires ‘a warrant supported by probable cause’ or else a ‘specific exception
to the warrant requirement... applies to CSLI and GPS data collected.”
979, F.3d 1092, 1100 (5th Cir. 2020) (citing Carpenter v. United States, 188 S. Ct.
2206, 2211-12, 2221 (2018)). So long as a warrant is supported by probable cause, a
search of CSLI or GPS coordinates from a phone is likely to be reasonable. See United
State v. Beverly, 943 F.3d 225, 234-85 (5th Cir. 2019) (denying motion to suppress
evidence of CSLI obtained pursuant to a “warrant... supported by probable cause”).

The Supreme Court has further instructed that “searches pursuant to a
warrant will rarely require any deep inquiry into reasonableness, for a warrant
issued by a magistrate normally suffices to establish that a law enforcement officer

has acted in good faith im conducting the search.” United States v. Leon, 468 U.S. 897,

 

3 Bul see United States v. Morton, No. 19-10842, 2021 WL 1990794,:*1 (5th Cir. 5/18/2021)
(Morton I) (granting rehearing en banc and vacating Morton J opinion pursuant to court
rules).

 
922 (1984). Where a search 1s executed pursuant to a warrant, the Defendant must
prove by a preponderance of the evidence that the officer’s reliance on the warrant
was not objectively reasonable, otherwise this “good-faith exception” applies. United
States v, Rosa, 721 F. App'x 403 (5th Cir. 2018).
However, the Supreme Court has identified four circumstances in which the
good-faith exception to the exclusionary rule does not apply:
(1) the magistrate issuing the warrant was misled by information in an
affidavit that the affiant knew or should have known was false; (2) the
issuing magistrate abandoned the judicial role; (8) the warrant was
based on an affidavit so lacking in indicia of probable cause as to render
belief in its existence entirely unreasonable; or (4) the warrant was so

facially deficient that the executing officers could not have reasonably
presumed it to be valid.

United States v, Sibley, 448 F.3d 754, 757 (5th Cir. 2006) (citation omitted); See also
Leon, 468 U.S. at 923. Here, Defendant alleges that the affidavit on which the judge
relied was “so lacking in indicia of probable cause as to render official belief in its
existence entirely unreasonable.” Leon, 468 U.S. at 923. He argues that where an
officer relies on these “bare bones” affidavits, the good-faith exception does not apply.
See United States v. Davis, 226 F.8d 346, 352 (5th Cir. 2000) (“A warrant based on a
‘bare bones’ affidavit that is obviously insufficient to establish probable cause does
not justify an officer's reliance.”).

“Bare bones” affidavits typically “contain wholly conclusory statements, which
lack the facts and circumstances from which a magistrate can independently
determine probable cause.” United States v. Pope, 467 F.8d 912, 920 (th Cir. 2006)
(quoting United States v. Satterwhite, 980 F.2d 317, 321 (Sth Cir. 1992)). When

evaluating whether an affidavit is “bare bones,” courts “will usually be required to

6

 
look at the affidavit supporting the warrant but, even so, all of the circumstances
surrounding the warrant’s issuance may be considered.” Morton, 984 F.8d at 425
(citing United States v. Payne, 341 F.3d 398, 400 (5th Cir. 2003); United States v.
Fisher, 22 ¥.3d 574, 578 (5th Cir. 1994)).

B. Whether the Affidavit Provided Probable Cause

Defendant argues that the Ping Warrant affidavit was “based exclusively on
the information Agent Felps received from a newly developed confidential informant.”
(Doc. 19-1, p. 10). Defendant therefore contends that, because the Ping Warrant
“contained scant information from a confidential informant who did not have any
documented history of reliable tips,” the warrant not only is not supported by
probable cause, but 1s bare bones, and therefore all information obtained pursuant to
it should be excluded. (d.).

However, the affidavit here provides sufficient information—albeit
marginally—to support a finding of probable cause. “An affidavit may rely on
hearsay-—information not within the personal knowledge of the affiant, such as an
informant's report—as long as the affidavit presents a ‘substantial basis for crediting
the hearsay.’ In assessing the credibility of an informant's report, we examine the
informant's veracity and basis of knowledge.” Satterwhite, 980 F.2d at 321 (5th
Cir. 1992) (citing Gates, 462 U.S. at 242, internal citations omitted).

It is true that the affidavit does not include an explicit statement of reliability.
Indeed, Felps testified that this was the first time he had relied on information
supplied by this CI. However, the affidavit contains sufficient information to credit

the statements made by the CI. For example, the fact that the CI was developed in
7

 
March 2020—approximately one month before the Ping Warrant was issued—
indicates that the CI recently purchased narcotics from the Defendant, which tends
to support credibility. See, e.g., United States v. Pena—Rodriguez, 110 F.3d 1120,
1130-31 (5th Cir. 1997); United States v. Grogan, No. 1:05-CR-136(4), 2006 WL
1305160, at *3 (E.D. Tex. May 9, 2006) (unreported). Further, the affidavit states that
the CI personally participated in a purchase of narcotics from Defendant, an illegal
activity, which weighs in favor of credibility. See Satterwhite, 980 F.2d at 322; United
States v. McKeever, 5 F.3d 868, 864 (5th Cir. 1993). Felps also noted that Defendant
was “a known violator’ who was the “subject of an ongoing, large scale narcotics
investigation.” (Doc. 19-2, p. 2). This information provides support to establish the
reliability of the informant. Taken together, the affidavit provided sufficient probable
cause. See Pena-Rodriguez, 110 F.3d at 1180-81.

It is certainly true that the affidavit could have provided more detail. The
affidavit failed to identify when or where the purchase of narcotics occurred. The
affidavit provided no details about the investigation of Defendant, merely that an
investigation was ongoing. The affidavit did not affirm that the CI was reliable, or
that the CI used Defendant's alleged phone number while purchasing the narcotics
from Defendant. (Doc. 19-2, p. 3). However, because the affidavit provided some
connection between Defendant's drug distribution activities, his phone number, and
his location—albeit solely on the word of a new Cil—the Court must find that the
affidavit was not so conclusory as to be considered “bare bones.” See Satterwhite, 980

F.3d at 321. Therefore, the Court finds that the warrant was supported by probable

 
Case 3:20-cr-00091-BAJ-RLB Document 30 06/14/21 Page 9 of 9

cause. As such, the Court need not reach the issue of whether the good-faith exception
applies.
IV. CONCLUSION

Accordingly,

IT IS ORDERED that Defendant’s Motion (Doc. 19) is DENIED.

ah.

Baton Rouge, Louisiana, this (A UY day of June, 2021

JUDGE BRIAN. JAC A. JACKSON
UNITED LANG DISTRICT COURT
MIDDLE DISTRICT OF LOUISIANA

 

 

 

 

 
